Title: To George Washington from Gouverneur Morris, 30 September 1791
From: Morris, Gouverneur
To: Washington, George



Dear Sir
Paris 30 September 1791

Mr Short has delivered to me within these few Days your favor of the twenty eighth of July. I cannot express to you what I felt on reading it. The View which it gives of our prosperity as a Nation swelled my Bosom with Emotions which none can know but those who have experienced them. The wonderful Change which has been effected in our Affairs by the Operation of the general Government has exceeded the predictions of its warmest friends. How great a Source of Joy is this to those who

have been at all instrumental in its formation and Establishment, those especially to whom providence in his Bounty has imparted a sincere Affection for their fellow Men. Yes my dear Sir, Man is not meerly a selfish nor a material Being & I attest your Heart to witness that Truth from the Conviction of it’s own feelings.
The King has at length, as you will have seen, accepted the new Constitution and been in Consequence liberated from his Arrest. It is a general and almost universal Conviction that this Constitution is inexecutable. The Makers, to a Man, condemn it. Judge what must be the Opinion of others. Mr Short will doubtless forward all the public Documents respecting it, and therefore I shall not trouble you with any of them. His Majesty is to go in about an Hour hence to close the Session of the national Assembly and then to leave the field to their Successors. His present Business is to make himself popular; indeed his Life and Crown depend upon it, for the Constitution is such that he must soon be more or less than he is at present, and fortunately he begins to think so, but unfortunately his Advisors have neither the Sense nor the Spirit which the Occasion calls for. The new Assembly as far as can at present be determined is deeply imbued with republican or rather democratical Principles. The Southern Part of the Kingdom is in the same Disposition. The northern is ecclesiastical in its Temper. The eastern is attached to Germany and would gladly be reunited to the Empire. Normandy is aristocratical and so is a Part of Brittainy. The interior Part of the Kingdom is monarchical. This Map is (you may rely on it) just, for it is the Result of great and expensive Investigation made by Government; And I think you will be able by the Help of it and of the few Observations which precede it, fully to understand many things which would not otherwise perhaps be so easily unriddled. You doubtless recollect that the now-expiring Assembly was convened to arrange the finances, and you will perhaps be surprized to learn that after consuming Church Property to the Amount of one hundred Millions Sterling they leave their Department much worse than they found it. Such however is the fact, and the Chance now is (in my opinion) rather for than against a Bankruptcy.
The Aristocrats who are gone and going in great Numbers to join the Refugee Princes beleive seriously in a Coalition of the

Powers of Europe to reinstate their Sovereign in his antient Authorities, but I beleive they are very much mistaken. Nothing of Consequence can be attempted this Year and many things may happen before the Month of June next, were the several Potentates in earnest. I am led to imagine that their Views are very different from those which are now assigned to them, and it is very far from impossible that the Attempt (if any) will so far as France is concerned be confined to a Dismemberment. The weak Side of this Kingdom as Matters now Stand is Flanders, but were the Provinces of Alsace Lorraine French Flanders, and artois rent away the Capital would be constantly exposed to the Visits of an Enemy. Those Provinces were you know acquired at an immense Expence of Blood and Treasure and if Louis the fourteenth could have succeeded in making the Rhine his Boundary, from Switzerland to the Ocean, he would have obtained the Advantages almost of an insular Position. Indeed it is difficult to abstain from the Wish that the Countries included within that Boundary were united under a free efficient Government, since it would in all human Probability be the Means of dispersing the Blessings of Freedom in no distant Period to all Europe. But on this Subject it is now permitted to a rational Being to form rather Wishes than Hopes, much less Expectations. I will inclose herein a Note just now received of the latest Intelligence from Coblentz it is written by the Prince de Conde to his confidential Friend here and is accompanied by the Request that all french Gentlemen capable of actual Service will immediately repair to the Standard of Royalty beyond the Rhine or rather on the Banks of that River. To the Troops mentioned in this Note are added by the Counter Revolutionists here 15000 Hessians and 16000 French Refugees So that exclusively of what the Emperor may bring forward they muster an Army on paper of 100000 Men. The Emperor has about 50000 Men in the low Countries. But all these Appearances and the proposed Congress of Embassadors at Aix la Chapelle do not in the least change my opinion that nothing serious will be attempted this Year of our Lord.
Mr de Montmorin has resigned and the Count de Moustiers is named as his Successor, but whether he will accept seems to be very doubtful. He is now at Berlin, and as he is an intimate of Monsieur de Calonne, who is one main Spring of the Counter

Revolution he is I presume in the Secret of what may be really in Agitation. This on one Side, and on the other an Office the Power and Authority of which is just nothing at all; for you will observe that by the new Constitution every Treaty and Convention whatsoever must be submitted to the Investigation of the Assembly to be by them accepted or rejected.
You will have seen I suppose, ere this arrives, what has been done here respecting the Colonies. It is supposed that they will be perfectly satisfied because their internal Legislation is left to themselves; but I much doubt of this, for their Commerce, which involves their Existence, is left entirely at the Mercy of the Assembly which will not be over attentive to their Interests when they fall into Competition with those of the Mother Country, or rather of the Merchants of that Country. I send out to Mr Morris a Bundle of Pamphlets written here by a Mr de Cormeré according to Hints and Observations which I furnished to him. Mr Morris will give you one, and you will see that it was calculated to produce a liberal System of Colonial Government beneficial to them and to us. In Order to bring it about, it was proposed that Commissioners should be sent out with full Powers to treat with the Colonial Assemblies, And could that have been carried this Pamphlet would have been the Ground Work of the Instructions to the Commissioners. The Proposition was rejected; but as it is more than probable that the Colonies will have had a full Taste of the Sweets of free trade before the Troubles are composed, and as they will have learnt that Fear can produce what Reason could not I do expect that at length this Government must come into some such Measure, and thereby not only the Stumbling Block will be taken out of the Way to useful Treaty between France and the United States, but at the same Time and by the same Means the Road will be laid open for solid Connection with Great Britain. In all Cases We have this Consolation, that if the Powers of Europe by their excluding Principles deprive us of the needful Vent for our Produce, which becomes daily more and more abundant; We shall from the Cheapness of living and of raw Materials which result from that Circumstance make great and rapid Progress in useful Manufactures. This alone is wanting to compleat our Independence. We shall then be as it were a World by ourselves, and far from the

Jaws and Wars of Europe, their various Revolutions will serve merely to instruct and amuse. Like the roaring of a tempestuous Sea, which at a certain Distance becomes a pleasing Sound. Farewell my dear Sir, may you be well and happy is the sincere Wish of yours

Gouvr Morris

